

117 S1994 IS: Protecting Jobs in American Ports Act
U.S. Senate
2021-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1994IN THE SENATE OF THE UNITED STATESJune 9, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo enable passenger vessels that were not built in the United States to receive coastwise endorsement, and for other purposes.1.Short titleThis Act may be cited as the Protecting Jobs in American Ports Act.2.Coastwise endorsement for passenger vessels(a)In generalSection 12112(a)(2)(B) of title 46, United States Code, is amended—(1)in clause (ii), by striking ; or and inserting a semicolon;(2)in clause (iii), by striking ; and and inserting ; or; and(3)by adding at the end the following:(iv)is a vessel that transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port; and.(b)Conforming amendmentSection 12121 of title 46, United States Code, is repealed.(c)Rule of constructionNothing in the amendments made by this section shall be construed to exempt a vessel that transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port, from any applicable law of the United States except as explicitly provided in such amendments. 